Citation Nr: 0531685	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-04 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
November 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The RO, in pertinent part, denied 
service connection for hearing loss and tinnitus. 

The claims were previously before the Board in May 2004 and 
remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The matter has been returned to the Board and is 
ready for appellate disposition.

The veteran and his wife presented testimony before the Board 
in November 2003.  The transcript has been obtained and 
associated with the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran did not incur hearing loss due to any 
incident of active military service

3.  The veteran did not incur tinnitus due to any incident of 
active military service



CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).

3.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Because a VCAA notice was not provided to the 
veteran prior to the initial adjudication of these claims by 
the RO (the "AOJ" in this case), the timing does not comply 
with express requirements of Pelegrini.  Nevertheless, during 
the course of this appeal, the RO did provide the veteran 
with letters, which meet the notification requirements of the 
VCAA, including letters dated in April 2002 and June 2004, 
prior to readjudicating his claims in the August 2005 
supplemental statement of the case (SSOC).  Therefore, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

First, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claims, notice was 
provided by the AOJ pursuant to May 2004 Board remand, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Thereafter, the claims were readjudicated in the August 2005 
SSOC provided to the veteran.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, and he 
has taken full advantage of these opportunities, submitting 
evidence and argument over the years in support of his 
claims.  Therefore, with respect to the timing requirement 
for the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claims.  Id. at 121.  The Board finds 
that the present adjudication of the appeal will not result 
in any prejudice to the veteran.  

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the April 2002 
and June 2004 letters as to what kinds of evidence was needed 
to substantiate the claims for service connection for hearing 
loss and tinnitus.  The veteran was notified that the 
evidence must show (1) an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease, (2) 
a current physical disability, and (3) a relationship between 
his current disability and injury, disease, or event in 
military service.  Further, the January 2001 rating decision, 
the February 2003 statement of the case (SOC), and the August 
2003 and August 2005 SSOCs, in conjunction with the VCAA 
letters, sufficiently notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate those claims.  

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claims, in the June 2004 letter.  Thus, 
the Board finds that he was fully notified of the need to 
give to VA any evidence pertaining to his claims.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, a May 2002 report of VA examination, a lay 
statement, and private medical records, have been obtained in 
support of the claims on appeal.  The veteran provided 
testimony before the Board in November 2003.  The transcript 
has been obtained and associated with the claims folder.

The Board notes that in the June 2004 VCAA letter, the 
veteran was asked to provide a detailed history of his 
employment since service.  However, the veteran failed to 
provide the requested information.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist is by no means a one-way street, and a veteran's 
obligation to provide certain facts, in this case by 
submission of post-service employment information, is not an 
impossible or onerous task. See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

The veteran contends that he is entitled to service 
connection for hearing loss and tinnitus.  Specifically, he 
asserts that for two years he was exposed to loud noise from 
mortar rounds while performing his duty as an ammunition 
bearer.  Having carefully considered the veteran's claims in 
light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claims and the appeal as to these issues will be denied.

In this matter, while service personnel records confirm the 
veteran was a light weapons infantryman, a rifleman, and an 
ammunition bearer, his service medical records do not support 
his contention that he experienced acoustic trauma or a 
decrease in hearing with associated tinnitus.  First, 
contrary to the veteran's present reports, the service 
medical records are wholly devoid of any mention of relevant 
treatment, symptoms or complaints of hearing loss and 
tinnitus.  The veteran's October 1959 enlistment examination 
noted the veteran's hearing was 15/15 bilaterally.  His 
hearing was again 15/15 bilaterally upon examination in March 
1961.  Upon separation examination in November 1962, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
-
10
LEFT
15
15
10
-
15

The first complaints of decreased hearing are contained in VA 
outpatient treatment records dated in June 2000, some thirty-
eight years after the veteran's separation from service.  
Similarly, the first complaints of tinnitus are contained in 
VA outpatient treatment records dated in August 2001, some 
thirty-nine years after the veteran's separation from 
service.

With regard to the 38-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
hearing loss and the 39-year evidentiary gap for tinnitus, 
the Board notes that the absence of evidence constitutes 
negative evidence against the claims because it tends to 
disprove the claims that hearing loss and tinnitus are the 
result of acoustic trauma in service which in turn resulted 
in a chronic disability or persistent symptoms thereafter.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of hearing loss and tinnitus between the 
period of active duty and the initial diagnoses in 2000 and 
2001, respectively, is itself evidence which tends to show 
that hearing loss and tinnitus did not have their onset in 
service or for many years thereafter and are not the result 
of noise exposure from mortar rounds.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Despite evidence of a current diagnosis of bilateral mild to 
moderate sensorineural hearing loss and tinnitus, there is no 
evidence of record to substantiate the critical second and 
third components of the Guiterrez inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of hearing loss and tinnitus during the 
veteran's active duty service.  Moreover, upon VA examination 
in May 2002, the veteran reported extensive occupational 
noise exposure post-service from working in the oil fields as 
a carpenter, as well as a welder in a shipyard.  The examiner 
opined that the veteran's limited history of noise exposure 
while in the military was not related to the current 
diagnoses of hearing loss and tinnitus. 

The Board notes the veteran submitted a statement from Dr. BC 
dated in June 2004 which indicates the veteran's hearing loss 
was due to loud noises.  Though Dr. BC noted the veteran's 
in-service noise exposure to mortar rounds, no reference was 
made to the veteran's post-service occupational noise 
exposure.  The Board finds that with respect to the evidence 
presented, greater weight is to be accorded to the findings 
of the May 2002 VA examination.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

In looking at the findings of the May 2002 VA examination, 
the Board notes that the examiner took a complete history 
from the veteran to include his in-service noise exposure 
from artillery, small arms fire, and diesel engine noise, and 
the post-service occupational noise exposure.  The examiner, 
in reaching a diagnosis, considered the veteran's current 
complaints, as well as the objective results from the 
audiological examination.  The Board finds the May 2002 VA 
examiner's opinion that the veteran's current hearing loss 
and tinnitus were not due to the results of in-service noise 
exposure persuasive because it is consistent with the other 
evidence of record including the medical evidence of record 
and objective findings.

In contrast, the Board finds that Dr. BC's statement does not 
appear to be supported by objective medical evidence.  There 
is no indication that Dr. BC conducted an audiological 
examination of the veteran or that he considered both in-
service and post-service occupational noise exposure.  Thus, 
the Board finds that the opinion contained therein is too 
speculative and not probative of the matter on appeal.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Thus, for the reasons noted above, the Board has afforded 
more weight to the opinion of the VA examiner who performed 
the May 2002 VA examination and concludes that the clinical 
evidence of record does not support a finding of service 
connection.

Finally, the veteran testified before the Board that hearing 
loss and tinnitus were present since his separation from 
active service and related thereto.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history, but they do not constitute competent medical 
evidence for the purposes of showing the existence of a nexus 
between the current conditions and his period of active duty 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claims, and the appeals must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


